Citation Nr: 0634019	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder, to include a grade 1 
systolic murmur.  

2.  Entitlement to service connection for residuals of 
carcinoma of the prostate, status post-prostatectomy, claimed 
as secondary to Agent Orange herbicide exposure.  

3.  Entitlement to service connection for a back and neck 
disorder.

4.  Entitlement to an increased disability evaluation for 
service-connected hiatal hernia, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty in 
February 1972, following over 20 years and 7 months of active 
service.  

This appeal originates from rating decisions of the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  In an October 2002 rating 
decision, the RO denied the veteran's claims of entitlement 
to service connection for residuals of carcinoma of the 
prostate, status post-prostatectomy, claimed as secondary to 
Agent Orange herbicide exposure, and entitlement to service 
connection for a neck and back disorder.  In that same 
decision, the RO deferred the claim of entitlement to service 
connection for a heart disorder, and increased the disability 
evaluation for service-connected hiatal hernia from a 
0 percent evaluation to a 10 percent evaluation, effective 
from November 6, 2001.  In February 2003, the veteran 
perfected appeals as to the denial of service connection for 
residuals of carcinoma of the prostate, the denial of service 
connection for a neck and back disorder, and the denial of a 
disability evaluation in excess of 10 percent for hiatal 
hernia.  

In a May 2003 rating decision, the RO inexplicably 
rechacterized the veteran's claim of entitlement to service 
connection for a heart disorder, and instead denied service 
connection for a grade 1 systolic murmur.  In the reasons for 
the decision, however, the RO also found that the evidence 
was new but not material to the issue of entitlement to 
service connection for the veteran's heart disorder, 
diagnosed as coronary artery disease with atrial 
fibrillation.  Although the RO recharacterized the veteran's 
claim by limiting it to a claim of entitlement to service 
connection for a grade 1 systolic murmur, the Board finds 
that the veteran's intention from the outset was to assert a 
general claim for entitlement to service connection for a 
heart disorder.  Thus, the Board has recharacterized the 
veteran's heart disorder claim in conformity with his 
original intent.  It is further noted, however, that since 
the veteran's claim of entitlement to service connection for 
a heart disorder was previously denied in an unappealed July 
1997 rating decision, the issue on appeal is whether the 
requisite new and material evidence has been received to 
reopen the claim, as set out above.  

In July 2006, the veteran appeared at a travel Board hearing 
at the RO conducted by the undersigned Veterans' Law Judge.  
The transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  

During the course of his travel Board hearing, the veteran 
asserted a claim of entitlement to service connection for 
laryngopharyngeal reflux.  That claim has not been 
adjudicated by the RO.  As will be described in greater 
detail below, since it is inextricably intertwined with the 
veteran's claim of entitlement to increased rating for hiatal 
hernia, it must be referred to the RO for initial 
adjudication.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The VA disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Given the veteran's contentions, 
and the fact that he is in receipt of the Vietnam Service 
Medal, his claim of entitlement to service connection for 
residuals of prostate carcinoma falls within this category.  
Once a final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed, 
including the instant one, will be resumed.

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a heart disorder, 
the de novo review of that issue will be addressed in the 
REMAND portion of the decision below.  The issues of 
entitlement to service connection for a back and neck 
disorder and entitlement to an increased disability rating 
for hiatal hernia will also be addressed in the REMAND 
portion of the decision below.  The foregoing issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the claim 
of entitlement to service connection for a heart disorder; 
the veteran was duly notified of the decision by a letter 
dated in July 1997, but did not enter notice of disagreement 
with this decision within one year of such notice.  

2.  The evidence associated with the claims file subsequent 
to the July 1997 decision is neither cumulative nor 
redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a heart disorder.  





CONCLUSIONS OF LAW

1.  The RO's July 1997 rating decision that denied the claim 
of entitlement to service connection for a heart disorder is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
20.201, 20.302, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's July 1997 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
heart disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements to reopen his claim of entitlement to service 
connection for a heart disorder, and obtained the evidence 
necessary to reopen that claim.  In view of the fact that 
this decision is a grant of the reopening of the claim on 
appeal, further notification and development pursuant to the 
VCAA is not required at this time.

New and Material Evidence 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a July 1997 rating decision, the RO denied entitlement to 
service connection for a heart disorder; the veteran was 
notified of the decision by a letter dated July 30, 1997, but 
did not file a notice of disagreement with this decision 
within one year of such notice.  The decision therefore 
became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

In this case, in the May 2003 decision at issue, the RO 
determined, among other things, that new and material 
evidence had not been presented to reopen a claim for service 
connection for a heart disorder, but as explained above, 
recharacterized the issue on appeal and denied a claim of 
entitlement to service connection for a systolic murmur.  
Notwithstanding the actions of the RO, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's July 1997 rating decision is neither cumulative 
nor redundant, and by itself or in connection with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a heart disorder.  

The basis for the initial denial of service connection in 
July 1997 was that the claim was not well grounded because 
the service medical records showed a functional heart murmur, 
while the veteran's heart disorder at the time of the 
decision was coronary artery disease with atrial 
fibrillation.  The RO explained that the veteran's in-service 
heart murmur was considered to be a congenital or 
developmental condition.

The new evidence associated with the claims file subsequent 
to the July 1997 decision includes the report of a May 2003 
VA heart examination.  In the report, the examiner described 
the results of a May 2003 echocardiogram as showing a mild to 
moderate aortic regurgitation.  The examiner then noted in an 
addendum that the veteran has a history of a grade 1 systolic 
murmur without significant cardiomegaly noted on physical 
examination in July 1955 (during service).  The examiner 
opined that he was unable to determine if the cardiac murmur 
noted in July 1955 is related to the current diagnoses of 
coronary artery disease, and atrial fibrillation, but the 
July 1955 cardiac murmur could possibly be related to the 
aortic regurgitation that had been shown in the May 2003 
echocardiogram.  

The Board finds that the noted evidence received subsequent 
to the RO's July 1997 rating decision denial is new and 
material as it provides medical evidence that a current heart 
disorder, valve regurgitation, is related to the veteran's 
service.  As a result, the requirements to reopen the claim 
of entitlement to service connection for a heart disorder 
have been met.  Accordingly, the veteran's claim is reopened.   


ORDER

Having received new and material evidence, the claim of 
entitlement to service connection for a heart disorder is 
reopened.  To that extent, the appeal is granted.  


REMAND

At the July 2006 travel Board hearing, the veteran testified 
that he has been in receipt of ongoing medical evaluation and 
treatment for the disorders at issue.  He stated that this 
treatment included considerable medical testing that was 
accomplished by his neurologist only four days prior to the 
date of the hearing.  The medical records of the treatment of 
the veteran subsequent to July 2004, including the most 
recent medical testing identified at his hearing, are not 
contained in the claims file.  

With respect to his claimed back and neck disorder, the 
veteran also testified that he had received treatment 
following a motor vehicle accident 6 months prior to his 
separation from service at a hospital in Duluth, Minnesota.  
The record of that treatment is not contained in the claims 
file.  The veteran further testified that he had received 
treatment for his neck and back following service from Doctor 
Craft, of Princeton, West Virginia.  It is noted in that 
regard, that the claims file contains copies of medical 
records obtained in 1997 that were prepared by Dr. Gary Craft 
of Princeton, West Virginia.  These records are dated between 
1995 and 1997.  It is unclear, however, whether these 
documents comprise all of the veteran's medical records from 
Dr. Craft.  

It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran, in 
order to fully determine the nature and etiology of any 
disability at issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Secondly, as decided above, new and material evidence has 
been received to reopen the previously denied claim of 
entitlement to service connection for a heart disorder.  This 
evidence was a VA physician's May 2003 medical opinion that 
the veteran's grade 1 systolic murmur discovered in service 
in July 1955 could possibly be related to the aortic 
regurgitation that had been shown in the May 2003 
echocardiogram.  Clearly, this opinion raises the possibility 
that the veteran has a current heart disorder that could be 
related to service.  

With respect to the issue of entitlement to service 
connection for a back and neck disorder, it is noted that the 
service medical records reveal that the veteran had 
complaints of low back pain in service in December 1970, and 
complaints of neck stiffness following a motor vehicle 
accident in August 1971.  Current treatment records show 
persistent complaints of neck and back pain, a diagnosis in 
June 2002 of acute cervical, thoracic, and lumbosacral 
strain, with osteoarthritis, and a September 2002 x-ray study 
revealing degenerative changes in the lumbar spine.  Once 
again, this evidence raises the possibility that the veteran 
has a current back and neck disorder that could be related to 
service.  

With regards to the veteran's claim of entitlement to an 
increased rating for his service-connected hiatal hernia, it 
is noted that he last underwent VA compensation examination 
of his esophagus and his hiatal hernia in September 2002.  In 
a January 2003 statement, however, the veteran indicated that 
his hiatal hernia had grown increasingly worse, to the point 
where he was unable to swallow and became nauseous.  The 
veteran has recently testified that he has undergone 
considerable medical testing for similar complaints, 
including the inexplicable loss of 20 pounds.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2006) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
further examinations is shown for the proper assessment of 
the veteran's claims.  38 U.S.C.A. § 5103A (West 2002).

As indicated in the "Introduction" section above, during 
the course of his travel Board hearing, the veteran asserted 
a claim of entitlement to service connection for 
laryngopharyngeal reflux.  This claim has not been 
adjudicated by the RO.  Since the area that would be affected 
by a laryngopharyngeal reflux disorder is the same as that 
which is affected by the veteran's service-connected hiatal 
hernia, the claim for service connection for that disorder is 
considered to be inextricably intertwined with the veteran's 
claim of entitlement to increased rating for hiatal hernia.  
Consequently, it must be adjudicated prior to any further 
consideration of the increased rating claim.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary 
information, authorizations, and 
releases, the AMC should attempt to 
obtain copies of any treatment records 
identified by the veteran, regardless of 
the source, from any health care provider 
who has treated the veteran for the 
disorders at issue since July 2004, the 
date of the most recent treatment records 
in the claims file.  The AMC should ask 
the veteran for additional information 
pertaining to treatment that he has 
claims to have received following a motor 
vehicle accident 6 months prior to his 
separation from service at a hospital in 
Duluth, Minnesota, and treatment that he 
claims to have received from Dr. Gary 
Craft of Princeton, West Virginia 
following service.  The AMC should 
attempt to obtain copies of any treatment 
records identified by the veteran.  All 
records obtained should be associated 
with the claims file.

2.  After completion of #1, the AMC 
should schedule the veteran for a VA 
cardiology examination to determine 
whether any heart disorder, if found, 
bears any relationship to service, 
including the grade 1 systolic murmur 
identified in the service medical 
records.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.
The examiner must address the 
following medical questions:
Is it very likely, at least as likely 
as not, or highly unlikely that any 
current heart disorder, if found, is 
related by etiology to service on any 
basis?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

If the examiner finds that the only basis 
that a current heart disorder is related 
to service is that of the grade 1 
systolic murmur noted in the service 
medical records, the examiner must 
provide an opinion as to the likelihood 
(clearly and unmistakably, very likely, 
unlikely) that the grade 1 systolic 
murmur found in service was a congenital 
or developmental disorder.  

If it is determined that a current heart 
disorder is related to the grade 1 
systolic murmur found in service, and 
that the systolic murmur found in service 
was congenital or developmental in 
nature, the examiner should express an 
opinion as to the likelihood that the 
grade 1 systolic murmur was permanently 
aggravated during the veteran's period of 
service so as to have caused a current 
heart disorder.  

A complete rationale for any opinion 
expressed is requested.  

3.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine whether any back and/or neck 
disorder, if found, bears any 
relationship to service.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must address the 
following medical question:
Is it very likely, at least as likely 
as not, or highly unlikely that any 
current back or neck disorder, if 
found, is related by etiology to 
service on any basis?
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

4.  The AMC should schedule the veteran 
for a VA examination to determine the 
severity of the veteran's service-
connected hiatal hernia.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner is asked to describe the 
symptoms that are specifically related to 
the veteran's hiatal hernia, and the 
level of impairment (i.e., severe, 
considerable, moderate, etc,) caused 
thereby.  Specifically, the examiner is 
asked to note the extent to which the 
hiatal hernia is productive of pain, 
vomiting, material weight loss and 
hematemesis, melena with moderate anemia, 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, and/or 
regurgitation.  

If more than one disorder is found and 
determined to be productive of similar 
symptomatology, the examiner is asked to 
provide an opinion as to whether it is 
possible to disassociate with any 
certainty the symptomatology caused by 
any other disorder found from that caused 
by the service-connected hiatal hernia.  

A complete rationale for any opinion 
expressed should be set out.  

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  In 
particular, the AMC should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above to include VA 
examinations, the AMC should adjudicate 
the veteran's inextricably intertwined 
claim of entitlement to service 
connection for service connection for 
laryngopharyngeal reflux, and 
readjudicate the claims of entitlement to 
service connection for a heart disorder, 
entitlement to service connection for a 
back and neck disorder, and entitlement 
to an increased disability evaluation for 
service-connected hiatal hernia.  

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


